Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021 has been entered.
Applicants’ remarks and the declaration under 37 C.F.R. 1.132 submitted March 19, 2021 have been fully considered, and found persuasive as to the elected invention: the employment of harmine and LY364947 for treating type II diabetes. Search has been extended to other species within the broadest claim of the application. The claims have been examined insofar as they read on searched species
Claim Objection
Claims 11, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note, claims 9 and 29 are withdrawn as to the non-elected species, except the allowable subject matter defined in claims 11 and 32. 
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-4, 6,  13-18, 20-21, 25-26, 31, 34 and 35-37  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mower et al. (US 2011/0123651 A1) as evidenced by Xiao et al. (“Resveratrol attenuates renal injury and fibrosis by inhibiting transforming growth factor β pathway on matrix metalloproteinase 7,” Experimental Biology and Medicine, Jan. 2016, vol. 241, pp 140-146.)
Mover et al. teach a dietary supplement drinker comprising resveratrol and catechtins, particularly, epigallocatechin-3-gallate (EGCG), which is found in green tea and is also found in the skin or red grapes with resveratrol. See, particularly, the abstract, paragraphs [0024] to [0025], and the claims. The supplement is useful for treatment diabetes, particularly, for insulin resistance (Type II diabetes). See, particularly, paragraphs [0043] to [0044]. Note, EGCG is a DYRK1A inhibitor. See, page 9 of the specification herein. Further, Xiao reveals that resveratrol is a TGF-β inhibitor. Particularly, Resveratrol inhibited TGF-β pathway on MMP7 via deacetylating Smad4. See, the title and abstract. As to the limitations of “wherein the administering increases the number of proliferating pancreatic beta cells in the subject by at least about 5% per day” recited in claims 1 and 18, and 6, 15-17, 25, reciting some biochemical/biological functions of the treating process, note, such function would have been inherent when insulin diabetes is effectively treated. Note,  when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-8, 10, 12-18, 20-21, 25-28, 30-31, 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Medicherla et al. (US 2004/0192583 A1) and Ellies et al. (US 2010/0173931 A1), in view of Wang et al. (“High-throughput chemical screen reveals that harmine-mediated inhibition of DYRK1A increases human pancreatic beta cell replication,” Nature Medicine, 2015, Vol. 21, No. 4, pp 383-388, IDS), Yu et al. (US 2011/0053930 A1) and Hosoya et al. (US 2013/0210060 A1).
Medicherla et al. teach a method of treating obesity, type 2 diabetes and pathologic condition associated therewith comprising administering to the subject an effective amount of TGF-beta inhibitors. See, particularly, the abstract, paragraphs [0011] to [0016], and the claims. The inhibitor may be used in combination with one or more further therapeutic agents. See paragraph [0079]. The administration of the drug may be realized by any conventional art-known method. See, particularly, paragraphs [0198] to [0207]. Medicherla et al. reveals that “Transforming growth factor-beta (TGF-.beta.) denotes a family of proteins, TGF-.beta.1, TGF-.beta.2, and TGF-.beta.3, which are pleiotropic modulators of cell growth and differentiation, embryonic and bone development, extracellular matrix formation, hematopoiesis, immune and inflammatory responses (Roberts and Spom Handbook of Experimental Pharmacology (1990) 95:419-58; Massague et al. Ann Rev Cell Biol (1990) 6:597-646). Other members of this superfamily include activin, inhibin, bone morphogenic protein, and Mullerian inhibiting 
Medicherla et al. and Ellies et al. as a whole do not teach expressly the employment of a combination of harmine and an inhibitor of TGF beta superfamily for treatment of type II diabetes.
However, Wang et al. reveals that harmine has been known as a competitive inhibitor of ATP binding to kinase pocket of DYRKIA, along with other activities, such as inhibition of MAOs and CLKs (page 1, the right col. The last paragraph). Wang et al. teaches that harmine-mediated inhibition of DURK1A increases human pancreatic beta cell replication, and that type 1 and type diabetes ultimately result from a deficiency of function pancreatic insulin-producing beta cells. Wang et al. thus, suggest that harmine and its analogues may have unique therapeutic promise for human diabetes therapy. See, particularly, the title, and the abstract, pages 2-3. Yu et al. teach small molecular inhibitor of BMP (bone morphogenic protein), particularly, LDN193189 
    PNG
    media_image1.png
    169
    267
    media_image1.png
    Greyscale
., (a SMAD inhibitor as recited in the application, paragraph [0043] in the specification). See, page 9. The compounds are useful for treatment of BMP associated diseases, such as diabetes mellitus. See, particularly, paragraphs 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a pharmaceutical composition comprising therapeutic effective amounts of harmine and a known TGF beta superfamily inhibitor, such as those recited in Hosoy et al, and to use the same for treatment of type II diabetes. 
A person of ordinary skill in the art would have been motivated to make a pharmaceutical composition comprising therapeutic effective amounts of harmine and a known TGF beta superfamily inhibitor, such as those recited in Hosoy et al., and to use the same for treatment of type II diabetes because both harmine and the TGF-beta superfamily inhibitor are particularly known for promoting and/or protecting insulin producing cells and the treatment of diabetes. and it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. Further, both harmine and TGF-beta superfamily inhibitor are taught to be used with other therapeutic agents. Furthermore, harmine In re Boesch and Slaney (CCPA) 204 USPQ 215. Further, the recitations of claims 15-17 do not materially affect the steps in claimed method. Effectively treating type II diabetes in a patients with the compounds would have realized the recited biochemical/ biological functions.  
Claims 1, 3-4, 6-8, 10, 12-18, 20-21, 25-28, 30-31, 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Medicherla et al. (US 2004/0192583 A1) and Ellies et al. (US 2010/0173931 A1), in view of Wang et al. (“High-throughput chemical screen reveals that harmine-mediated inhibition of DYRK1A increases human pancreatic beta cell replication,” Nature Medicine, 2015, Vol. 21, No. 4, pp 383-388, IDS), Yu et al. (US 2011/0053930 A1) and Hosoy et al. (US 2013/0210060 A1) for reasons discussed above, and in further view of  Dhawan et al. (“Inhibition of TGF-beta signaling promotes human pancreatic beta-cell replication,” Diabetes, May 2016, Vol. 65, pp 1208-1218) 
The teachings of Medicherla et al., Ellies et al. Wang et al. Yu et al. and Hosoy et al. have been discussed above. 
Dhawan et al. teach that inhibition of TGF-beta signaling promotes human pancreatic beta-cell replication and set forth a potential mechanism of treating type 2 diabetes by TGF-beta inhibitor, such as SB431542. See, particularly, the title and the abstract, pages 1208, 1211-1212. 
Therefore, one of ordinary skill in the art would have been further motivated to use a combination with harmine with a TGF beta superfamily inhibitors disclosed in Hosoy et al. for treatment of type II diabetes because the inhibitors are well-known and widely used TGF-beta inhibitor in the art and TGF-beta inhibition are known to promote human pancreatic beta-cell replication. 
Response to the Arguments
Applicants’ remarks and the declaration under 37 C.F.R. 1.132 submitted March 19, 2021 have been fully considered, and found persuasive as to the combination of elected species, but not persuasive as to the new ground rejections set forth above,. 
The declaration under 37 CFR 1.132 filed March 19, 2021 is insufficient to overcome the rejection of claim 1, 3-4, 6-8, 10-11, 12-18, 20-21, 25-28, 30-31, 33 and 35-37 as set forth above because:  It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716. Regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant, both practically and statistically. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132  must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness. See, MPEP 716.02 (e). In instant case, the claims are not commensurate in the scope with any evidence of unexpected results. Particularly, the record is not clear that if the 5% increase can only be reached by the combination as herein claimed, and not by increase the amounts of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHENGJUN WANG/Primary Examiner, Art Unit 1627